DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Status of the Claims
Claims 1-23, as originally filed 17 December 2020, are pending and under consideration.
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Claim 19, which is directed to a method of treating or preventing onychomycosis, fails to identify (i) a patient population and (ii) a route of administration or locus of application.  For example, to whom is the composition administered?  Is the composition topically applied to a fingernail or toenail?  Those deficiencies render claim 19 and the claims depending thereon indefinite.  MPEP § 2173.04 (“a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim)”).  
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
[A] claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  
Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form.
Claim 18 depends on claim 17.  Both those claims are directed to a pharmaceutical composition.  Claim 18 recites the following limitation: “which is applied to an affected area once a day.”  That limitation relates to an active (manipulative) step and does not relate to the constituents of the claimed pharmaceutical composition, itself.  Because claims 17 and 18 are directed to a composition, not a method of treatment, claim 18 fails to specify a further limitation of the subject matter of claim 17.  Consequently, claim 18 is in improper dependent form.
Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12, 14-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 8,980,931 B1).  
Masuda is directed to pharmaceutical preparations containing luliconazole that exhibit enhanced stability (column 2, lines 64-67; column 6, lines 65-67; column 12, lines 18-26).
Masuda discloses, in Example 4 at Table 3 (columns 14-15), a formulation comprising luliconazole (5 wt%), polyethylene glycol having an average molecular weight of 400 (20 wt%), ethanol (39.75 wt%), benzyl alcohol (2 wt%), lactic acid (4 wt%), and propylene carbonate (5 wt%).  Although Example 4 does not comprise acetone, Masuda identifies acetone as an exemplary preferred solvent for the luliconazole formulations disclosed therein (column 10, lines 43-63).  The examiner finds that a person having ordinary skill in the art would not have readily envisaged adding acetone to Example 4 because too much picking and choosing is required from the disclosure of Masuda.  Accordingly, Masuda does not anticipate claim 1 of the present application.  Nevertheless, on the basis of the teachings in column 10 of Masuda, it is prima facie obvious to select acetone as a solvent for Example 4 in the course of routine experimentation.  MPEP § 2144.06; MPEP § 2144.07.  Therefore, claims 1 and 3-8 are rendered prima facie obvious by Masuda.
Regarding claim 2, Masuda teaches that “[t]he content of luliconazole in the pharmaceutical medicament preparation of the present invention is preferably 0.1 to 20% by mass, more preferably 0.5 to 15% by mass, and much more preferably 1 to 10% by mass” (column 11, lines 53-56).  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Regarding claim 9, Masuda teaches that “[a] [s]olvent such as dibasic acid ester, aromatic alcohol, ketone, triglyceride and heterocyclic solvent is contained preferably by 1 to 30% by mass with respect to the total amount of the pharmaceutical preparation” (column 10, lines 59-63 (emphasis added)).  The examiner notes that acetone is a ketone.  MPEP § 2144.05(I) (quoted supra).  
Regarding claims 12 and 14, Example 4 of Masuda comprises polyvinylpyrrolidone (0.25 wt%), which is known also as povidone.  Povidone is identified as an exemplary film-forming agent on page 10, lines 9-14, of the specification of the present application, as originally filed.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  
Regarding claim 15, Masuda identifies N-methyl-2-pyrrolidone as an exemplary preferred solvent for the disclosed luliconazole formulations (column 10, lines 43-63).  MPEP § 2144.06; MPEP § 2144.07.  
Regarding claim 16, Example 4 of Masuda does not comprise N-methyl-2-pyrrolidone (column 15 at Table 3).  
Regarding claims 17 and 18, Masuda teaches that the luliconazole formulations are “for external use” (column 12, line 60; column 13, line 1).  Masuda additionally teaches that “it is possible to exemplify the application in an appropriate amount to the disease portion once or several times a day” (column 21, lines 61-62 (emphasis added)).
Regarding claim 19, Masuda teaches that the luliconazole formulations are effective in treating tinea unguium (column 12, lines 34-37 and 64-65; column 13, lines 1-10).  Tinea unguium is known also as onychomycosis.
Regarding claim 23, Masuda teaches that the formulations disclosed therein were made by heating and stirring the various formulation components, following by cooling to room temperature with additional stirring (column 13, lines 50-55).  Stirring qualifies as mixing.  MPEP § 2111 (quoted supra).  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 8,980,931 B1), as applied above to claims 1-9, 12, 14-19 and 23, in view of Masuda ’606 (US 2015/0238606 A1).
Example 4 of Masuda does not comprise isopropyl myristate (column 15 at Table 3), and Masuda does not otherwise provide motivation to add isopropyl myristate to any of the luliconazole formulations disclosed therein.  As explained below, Masuda ’606 compensates for this deficiency.
Masuda ’606 is directed to pharmaceutical compositions comprising luliconazole (para. [0001]).
Masuda ’606 teaches that the amide form of luliconazole is not pharmaceutically active (para. [0009]).  Masuda ’606 additionally teaches that isopropyl myristate can stabilize a luliconazole formulation by suppressing the formation of the amide form (para. [0053]-[0054]) and, most preferably, is included in the luliconazole formulation at a concentration ranging from 5 to 15 wt% (para. [0062]).  
Prior to the time of filing the present application, the teachings of Masuda ’606 would have motivated a person having ordinary skill in the art to add isopropyl myristate (5-15 wt%) to the formulation disclosed in Example 4 of Masuda, in an effort to enhance the stability of the luliconazole by suppressing its degradation to the amide form, which is inactive.  Therefore, claims 10 and 11 are prima facie obvious.  See also MPEP § 2144.05(I) (quoted supra).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 8,980,931 B1), as applied above to claims 1-9, 12, 14-19 and 23, in view of Masuda ’200 (US 2010/0168200 A1).
Although Example 4 of Masuda comprises polyvinylpyrrolidone (column 15 at Table 3), Masuda is silent as to whether either of the agents recited in claim 13 can be included in the disclosed luliconazole formulations.  As explained below, Masuda ’200 compensates for this deficiency.
Masuda ’200 is directed to luliconazole formulations for external use (paras. [0003], [0018], [0019]).
Masuda ’200 teaches that “a gelling agent such as a methyl vinyl ether-maleic anhydride copolymer, an acrylic resin alkanolamine solution, polyvinylpyrrolidone, and a carboxyvinyl polymer which may be modified with an alkyl group” can be included a luliconazole formulation to prevent dripping and run-off during topical application (paras. [0025]-[0026] (emphasis added)).
Prior to the time of filing the present application, the teachings of Masuda ’200 would have motivated a person having ordinary skill in the art to modify Example 4 of Masuda by substituting an acrylic resin alkanolamine for the polyvinylpyrrolidone in the course of routine experimentation, especially considering both are recognized as suitable gelling agents for topical luliconazole formulations.  Therefore, claim 13 is prima facie obvious.  MPEP § 2144.06; MPEP § 2144.07.  
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 8,980,931 B1), as applied above to claims 1-9, 12, 14-19 and 23, in view of Zaias (“Onychomycosis.” The nail in health and disease. Springer, Dordrecht, 1980. 91-113).
Although Masuda teaches that the luliconazole formulations are effective in treating tinea unguium, i.e., onychomycosis (column 12, lines 34-37 and 64-65; column 13, lines 1-10) when topically applied to the nail (column 12, lines 37-39 and 67-68), Masuda is silent as to whether those formulations are effective in treating the following species of onychomycosis: distal subungual onychomycosis.  Therefore, Masuda does not satisfy claim 20.  As explained below, Zaias compensates for this deficiency.  
Zaias is directed to onychomycosis, which is an infection of the nail unit by fungi (page 91).
Zaias teaches that distal subungual onychomycosis is the most common type of onychomycosis (page 91) and that it can afflict both fingernails and toenails (page 92).
Prior to the time of filing the present application, the teachings of Zaias would have motivated a person having ordinary skill in the art to topically administer Example 4 of Masuda (as modified above) to a patient suffering from distal subungual onychomycosis on fingernails and/or toenails.  This selection would have been made with a reasonable expectation of success considering that (1) distal subungual onychomycosis is clinically the most prevalent type of onychomycosis and (2) treatment of onychomycosis (a/k/a tinea unguium) is a primary focus of Masuda (see columns 12-13).  Therefore, claims 20-22 are prima facie obvious.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” grantedby a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25,PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. Aweb-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of Patent No. 10,898,470 B1.
The conflicting claims (the claims of the ’470 patent) are directed to a substantially similar luliconazole formulation (conflicting claims 1-19), as well as related methods of treatment (conflicting claims 20-24) and methods of making (conflicting claim 25).  Conflicting claim 1 requires a luliconazole concentration of 7-12 wt%, which is overlapped by the corresponding range of 5-12 wt% recited in claim 1 of the present application.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  Conflicting claim 1 otherwise satisfies all other elements of present claim 1.  Furthermore, conflicting claims 20 and 25 render obvious the methods set forth respectively in present claims 19 and 23, which depend on present claim 1.  In sum, it is appropriate to reject claims 1-23 on the ground of nonstatutory obviousness-type double patenting.  
Conclusion
Claims 1-23 are rejected.
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
18 June 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611